Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                       GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                          Attorney General of Indiana
Lafayette, Indiana
                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                            Feb 16 2012, 9:12 am


                               IN THE                                               CLERK
                                                                                  of the supreme court,

                     COURT OF APPEALS OF INDIANA                                  court of appeals and
                                                                                         tax court




JASON B. FORREST,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 91A05-1106-CR-324
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE WHITE SUPERIOR COURT
                          The Honorable Robert B. Mrzlack, Judge
                              Cause No. 91D01-1011-MR-145



                                        February 16, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Jason B. Forrest contends that the trial court abused its discretion in denying his

motion to withdraw his guilty plea. Finding no abuse of discretion, we affirm.

                               Facts and Procedural History

       On November 23, 2010, the State charged Forrest with murder, class A felony

burglary, class B felony burglary, and class D felony auto theft. The next day, Forrest gave a

detailed videotaped statement to police explaining how he entered Judith Claypool’s

residence intending to take her car keys and steal her car, how Claypool discovered him

inside her residence, how he pushed her to the ground and stabbed her to death, and how he

then stole her car. Immediately following his statement, Forrest wrote an apology letter to

Claypool’s family.

       Thereafter, Forrest entered into a plea agreement with the State. On May 6, 2011,

Forrest appeared for a guilty plea hearing and pled guilty to murder and class A felony

burglary. Pursuant to the terms of the plea agreement, Forrest agreed to a total executed

sentence of seventy-six years, and the State agreed to dismiss the remaining charges. During

the hearing, Forrest stated that he had read and discussed the plea agreement with his attorney

and that he understood the consequences of pleading guilty. Forrest further indicated that he

understood the factual basis for his crimes as set out in the charging information and that he

admitted the truth of the facts set forth therein. The court found that Forrest’s plea was freely

and voluntarily given, took the matter under advisement, and set the cause for sentencing.




                                               2
       On the morning of sentencing, June 6, 2011, Forrest filed a motion to withdraw guilty

plea. Attached to the motion was an unverified letter written by Forrest on June 2, 2011,

indicating that he had lied during all prior proceedings before the court, as well as during his

videotaped confession to police. The court held a hearing on the motion to withdraw during

which Forrest similarly testified that he had lied about committing the crimes and that he

pleaded guilty only because he did not want to receive a life sentence. The trial court denied

Forrest’s motion to withdraw and sentenced him in accordance with the plea agreement. This

appeal followed.

                                  Discussion and Decision

       Forrest contends that the trial court abused its discretion when it denied his motion to

withdraw his guilty plea. Motions to withdraw guilty pleas are governed by Indiana Code

Section 35-35-1-4. Our standard of review of a trial court’s decision on a motion to

withdraw can be summarized as follows:

       [W]hether or not to allow a defendant to withdraw a guilty plea is within the
       sound discretion of the trial court. The trial court may refuse to allow a
       defendant to withdraw a guilty plea if the defendant fails to show it would
       result in manifest injustice. The ruling of the court is reviewable only for abuse
       of discretion. Finally, the reviewing court will presume in favor of the trial
       court’s ruling.

Hunter v. State, 676 N.E.2d 14, 18 (Ind. 1996) (citations omitted).

       Forrest contends that the trial court abused its discretion in denying his motion to

withdraw his guilty plea because he claims that he lied during all the prior plea proceedings

before the trial court. However, Forrest placed the trial court in the precarious position to

determine whether he lied during his guilty plea proceedings or whether he lied during the

                                               3
motion to withdraw proceedings. The trial court specifically found that Forrest’s statements

during the guilty plea proceedings were “relaxed, candid, forthright, and spoken without

hesitation.” Tr. at 52. In contrast, Forrest’s statements in his motion to withdraw were “self-

serving,” “incredible,” and “an attempt to manipulate the system.” Id. at 53. In its discretion,

the trial court was free to discredit Forrest’s subsequent recantation of his plea, and we will

not reassess the trial court’s credibility findings. See Carter v. State, 739 N.E.2d 126, 130

(Ind. 2000) (“[a]dmissions of guilt and assertions of innocence come in many shades of gray,

and the trial judge is best situated to assess the reliability of each”).

       We note that, on appeal, Forrest fails to make the argument and, consequently, the

required showing, that withdrawal of his guilty plea was necessary to correct a manifest

injustice. Accordingly, we cannot say that the trial court abused its discretion in denying

Forrest’s motion to withdraw.

       Affirmed.

MAY, J., and BROWN, J., concur.




                                                4